DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the amendment filed 07/02/2021. Claims 1-20 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et. al. (U.S. Publication No. 2017/0355396) in view of Kojima I (U.S. Publication No. 2010/0017064) in further view of Kojima II (U.S. Patent No. 8977433 B2).
Regarding claim 1
Varunjikar discloses “An emergency steering apparatus of an MDPS (Motor Driven Power Steering) system, comprising: a steering angle sensor configured to sense a steering angle of a steering wheel;” (See Varunjikar Fig. 2, Char. 220).
Varunjikar discloses “a vehicle speed sensor configured to sense a vehicle speed;
Varunjikar discloses “an assist rack force detector configured to detect an assist rack force of the MDPS system using the steering angle sensed by the steering angle sensor and the vehicle speed sensed by the vehicle speed sensor;” (See Varunjikar Fig. 2, Char. 220).
Varunjikar discloses all of the elements of the claim 1 except “the assist rack force detector comprising an assist rack force calculator configured to calculate an assist rack force based on a total rack force and a driver max steering force, wherein the driver max steering force is calculated by the assist rack force calculator using pinion efficiency, driver maximum torque, and pinion gear ratio;” & “and a command current detector configured to detect a command current of a motor using the assist rack force detected by the assist rack force detector.”
Kojima I discloses “the assist rack force detector comprising an assist rack force calculator configured to calculate an assist rack force based on a total rack force and a driver max steering force, wherein the driver max steering force is calculated by the assist rack force calculator using pinion efficiency, driver maximum torque, and pinion gear ratio;
Kojima II discloses “and a command current detector configured to detect a command current of a motor using the assist rack force detected by the assist rack force detector.” (See Kojima II Col. 13, L. 25-29 “The torque command calculating part 311 calculates a steering assist torque command Irefb that is a current command, referring to a steering assist torque command calculating map shown in FIG. 2, based on the steering assist torque T and the vehicle speed Vs.”).
Varunjikar, Kojima I and Kojima II are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Varunjikar to incorporate the teachings of Kojima I and Kojima II to provide a method of calculating an assist force with a max torque, a pinion efficiency and gear ratio and a device to detect command current. Doing so provides a known method for calculating a driver steering force, and allows for the calculation of a rack force in the event that a torque sensor fails.
Regarding claim 2
Varunjikar discloses “The emergency steering apparatus of claim 1, wherein the assist rack force detector comprises: a total rack force calculator configured to calculate a total rack force required for a driver to operate a steering wheel, using the steering angle sensed by the steering angle sensor and the vehicle speed sensed by the vehicle speed sensor.” (See Varunjikar Fig. 2, Char. 220).
Regarding claim 11
Varunjikar further modified by Kojima II discloses “The emergency steering apparatus of claim 1, further comprising a command current corrector configured to previously store a gain adjustment table based on the vehicle speed sensed by the vehicle speed sensor, and correct the command current detected by the command current detector by applying a gain of the gain adjustment table according to the vehicle speed sensed by the vehicle speed sensor.” (See Kojima II Col. 32, L. 13-21 “The processing proceeds to step S50 where a vehicle speed sensitive gain K1 is calculated, by referring to the vehicle speed sensitivity gain calculating map shown in FIG. 9, based on the average value of the four-wheel rotation speeds VwFL to vwRR and the vehicle speed Vs. The processing then proceeds to step S51 where the calculated vehicle speed sensitive gain K1 is multiplied by the gain doubling commend Iref21 to calculate a gain doubling command Iref22 (=Iref21 *K1).” and Kojima Col. 32, L. 64-67:Col. 33, L. 1-3 “At step S60, the gain doubling command Iref24 is limited with the determined output limiting value Lim to calculate the second steering assist torque command value Iref2. The calculated second steering assist torque command value Iref2 is stored for update to a preset command storage area with it as the steering assist torque command Iref, and then the processing proceeds to step S38.”).
Varunjikar, Kojima I, and Kojima II are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Kojima II and provide a method to correct a command current with a gain based on vehicle speed. Doing so provides a known method for correcting a command current, and allows for the calculation of a rack force in the event that a torque sensor fails.
Regarding claim 12
Varunjikar discloses “An emergency steering method of an MDPS system, comprising: calculating, by an assist rack force detector, a total rack force required for a driver to operate a steering wheel, using a steering angle and vehicle speed which are sensed by a steering angle sensor and a vehicle speed sensor, respectively,” (See Varunjikar Fig. 2, Char. 220).
Varunjikar discloses all of the elements of the claim 12 except “and calculating an assist rack force based on the calculated total rack force and a driver max steering force, wherein the driver max steering force is calculated by an assist rack force calculator using pinion efficiency, driver maximum torque, and pinion gear ratio;” & “and detecting, by a command current detector, a command current of a motor using the assist rack force detected by the assist rack force detector.”
Kojima I discloses “and calculating an assist rack force based on the calculated total rack force and a driver max steering force, wherein the driver max steering force is calculated by an assist rack force calculator using pinion efficiency, driver maximum torque, and pinion gear ratio;” (See Kojima I [0042] “The tuning device 40 calculates the necessary motor current Imt based on the target steering torque Tmh inputted in the Step S16 (Step S17). The necessary motor current Imt is calculated based on the following (2) equation from the rack thrust force F determined from the above (1) equation, the inputted target steering torque Tmh, the predetermined motor torque constant Kt, the motor gear ratio Gr, the worm gear efficiency .mu.1, the pinion rack gear efficiency .mu.2 and the pinion rack gear ratio Cf.” & [0043] “The tuning device 40 sets the assist map 33 based on the necessary motor current Imt calculated from the above (2) equation (Step S18).”).
Kojima II discloses “and detecting, by a command current detector, a command current of a motor using the assist rack force detected by the assist rack force detector.” (See Kojima Col. 13, L. 25-29 “The torque command calculating part 311 calculates a steering assist torque command Irefb that is a current command, referring to a steering 
Varunjikar Kojima I, and Kojima II are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Varunjikar to incorporate the teachings of Kojima and provide a device to detect command current. Doing so provides a known method for calculating a driver steering force, and allows for the calculation of a rack force in the event that a torque sensor fails.
Regarding claim 14
Varunjikar modified by Kojima discloses the method of claim 12 and Varunjikar further modified by Kojima discloses “The emergency steering method of claim 12, further comprising correcting, by a command current corrector, a command current according to a yaw rate calculated by the total rack force calculator.” (See Kojima Col. 23, L. 21-31 “The command compensating part 22 includes at least a convergence compensating part 43 to compensate a convergence of the a yaw rate based on the motor angular velocity ω calculated by the motor angular velocity calculating part 201 of the rotation information calculating part 20, and an inertia compensating part 44 to prevent a degradation of an inertia or control responsiveness by compensating a torque equivalent value caused by an inertia of the electric motor 12 based on the motor angular velocity ω calculated by the motor angular acceleration calculating part 202 of the rotation information calculating part 20.”).
Varunjikar, Kojima I, and Kojima II are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Varunjikar to incorporate the .
Claims 3-10, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et. al. (U.S. Publication No. 2017/0355396) in view of Kojima (U.S. Patent No. 8977433) in further view of Ramanujam et. al. (U.S. Publication No. 2017/0232998).
Regarding claim 3
Varunjikar modified by Kojima I & II discloses the apparatus of claim 2, and Varunjikar further modified by Kojima and Ramanujam discloses “The emergency steering apparatus of claim 2, wherein the total rack force calculator calculates a side slip angle and yaw rate of the vehicle, using the steering angle sensed by the steering angle sensor and the vehicle speed sensed by the vehicle speed sensor, calculates self-aligning torque based on a detected side slip angle and yaw rate of the vehicle, and then calculates the total rack force based on the calculated self-aligning force.” (See Kojima II Fig. 3, Char. 321, and Ramanujam [0040] “For example, the reference yaw module 320 computes the reference yaw-rate and yaw-acceleration using the road-wheel angle (RWA) and vehicle-speed signals”).
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Kojima and Ramanujam to provide a method to calculate both a slide slip angle and yaw rate using a steering angle and vehicle velocity. Doing so provides a known methods for calculating a self-aligning force indicating a state of a 
Regarding claim 4
Varunjikar modified discloses all of the elements of the claimed invention except “The emergency steering apparatus of claim 3, further comprising a command current corrector configured to correct a command current according to the yaw rate calculated by the total rack force calculator.”
Kojima II discloses “The emergency steering apparatus of claim 3, further comprising a command current corrector configured to correct a command current according to the yaw rate calculated by the total rack force calculator.” (See Kojima II Col. 23, L. 21-31 “The command compensating part 22 includes at least a convergence compensating part 43 to compensate a convergence of the a yaw rate based on the motor angular velocity ω calculated by the motor angular velocity calculating part 201 of the rotation information calculating part 20, and an inertia compensating part 44 to prevent a degradation of an inertia or control responsiveness by compensating a torque equivalent value caused by an inertia of the electric motor 12 based on the motor angular velocity ω calculated by the motor angular acceleration calculating part 202 of the rotation information calculating part 20.”).
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Kojima and provide a method to correct a command current according to a yaw rate. Doing so provides a known method for correcting a 
Regarding claim 5
Varunjikar modified discloses all of the elements of the claimed invention except “The emergency steering apparatus of claim 4, wherein the command current corrector compares the yaw rate calculated by the total rack force calculator to the yaw rate sensed by the yaw rate sensor, and adjusts a magnitude of the command current according to the comparison.”
Ramanujam discloses “The emergency steering apparatus of claim 4, wherein the command current corrector compares the yaw rate calculated by the total rack force calculator to the yaw rate sensed by the yaw rate sensor, and adjusts a magnitude of the command current according to the comparison.” (See Ramanujam [0055] “The error calculation module 710 uses the reference yaw-rate and the reference yaw-acceleration from the reference yaw module 320 to compute a deviation/error with respect to the yaw-rate and the yaw-acceleration respectively that are predicted or estimated by the yaw observer module 310.” As described above in claim 4 Kojima discloses that the command current may be updated per a convergence of a yaw rate).
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method of accounting for yaw rate calculation error. Doing so provides a known method for accounting for error in the calculation of a yaw rate, for updating a command current.
Regarding claim 6
Varunjikar modified by Kojima, and Ramanujam discloses the apparatus of claim 5, and Varunjikar further modified by Ramanujam discloses “The emergency steering apparatus of claim 5, wherein the command current corrector compares patterns or magnitudes of the yaw rate calculated by the total rack force calculator and the yaw rate sensed by the yaw rate sensor, and determines a behavior of the vehicle as any one of normal turn, over-steer and under-steer, according to a similarity there between.” (See Ramanujam [0040] “The VMS flag computation module 330 computes a value of the VMS flag 212 by comparing the reference yaw-rate and acceleration values from the reference yaw module 320 and the yaw-rate and yaw-acceleration values generated by the yaw-rate observer module 310 signals. The comparison is used to determine whether the vehicle 10 is in understeer or oversteer state (corresponding to flag 1).”).
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method to determine the state of a vehicle according to a yaw rate comparison. Doing so provides a known method determining if a vehicle is in an oversteer state.
Regarding claim 7
Varunjikar modified by Kojima, and Ramanujam discloses the apparatus of claim 6, and Varunjikar further modified by Ramanujam discloses “The emergency steering apparatus of claim 6, wherein the command current corrector determines that the behavior of the vehicle is over-steer, when the yaw rate sensed by the yaw rate sensor is larger than the yaw rate calculated by the total rack force calculator, and determines that the behavior of the vehicle is under- steer, when the yaw rate sensed by the yaw rate sensor is smaller than the yaw rate calculated by the total rack force calculator.” (See Ramanujam [0062] Below).

    PNG
    media_image1.png
    292
    329
    media_image1.png
    Greyscale

Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method to determine the state of a vehicle according to a yaw rate thresholds. Doing so provides a known method determining if a vehicle is in an oversteer or understeer state.
Regarding claim 8
Varunjikar modified by Kojima, and Ramanujam discloses the apparatus of claim 5, and Varunjikar further modified by Kojima discloses “The emergency steering apparatus of claim 5, wherein the command current corrector adjusts the magnitude of the command current by applying a difference between the yaw rate calculated by the total rack force calculator and the yaw rate sensed by the yaw rate sensor to a preset tuning map.” (See Kojima Col. 23, L. 21-31 “The command compensating part 22 includes at least a convergence compensating part 43 to compensate a convergence of 
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Kojima and provide a method to correct a command current according to a yaw rate. Doing so provides a known method for correcting a command current, and allows for the calculation of a rack force in the event that a torque sensor fails.
Regarding claim 9
Varunjikar modified by Kojima discloses the apparatus of claim 2, and Varunjikar further modified by Ramanujam discloses “The emergency steering apparatus of claim 2, wherein the assist rack force calculator calculates the ratio of the assist rack force with respect to the total rack force calculated by the total rack force calculator, in order to calculate the assist rack force.” (The ratio is the total steering force/driver steering force as disclosed in para. [0053]. See Ramanujam [0006] “According to one or more embodiments, a method for computing an assist torque by a steering system includes detecting, by the steering system, a non-neutral vehicle motion state. In response, a 
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide a method to calculate an assist rack force or an assist torque using a ratio of known rack forces. Doing so provides a known method for the calculation of an assist rack force.
Regarding claim 10
Varunjikar modified by Kojima, and Ramanujam discloses the apparatus of claim 9, and Varunjikar further modified by Ramanujam discloses “The emergency steering apparatus of claim 9, wherein the assist rack force calculator calculates the assist rack force by multiplying the ratio of the assist rack force by the total rack force calculated by the total rack force calculator.” (Again, the ratio is the total steering force/driver 
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide a method to calculate an assist rack force or an assist torque using a ratio of known rack forces. Doing so provides a known method for the calculation of an assist rack force.
Regarding claim 13
Varunjikar modified by Kojima discloses the method of claim 12, and Varunjikar further modified by Kojima and Ramanujam discloses “The emergency steering method of claim 12, wherein in the calculating of the total rack force, a total rack force calculator calculates a side slip angle and yaw rate of the vehicle, using the steering angle sensed by the steering angle sensor and the vehicle speed sensed by the vehicle speed sensor, calculates self-aligning torque based on a detected side slip angle and yaw rate of the vehicle, and then calculates the total rack force based on the calculated self-aligning force.” (See Kojima Fig. 3, Char. 321, and Ramanujam [0040] “For example, the reference yaw module 320 computes the reference yaw-rate and yaw-acceleration using the road-wheel angle (RWA) and vehicle-speed signals”). 
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Kojima and Ramanujam to provide a method to calculate both a slide slip angle and yaw rate using a steering angle and vehicle velocity. Doing so provides a known methods for calculating a self-aligning force indicating a state of a vehicle, and allows for the calculation of a rack force in the event that a torque sensor fails.
Regarding claim 15
Varunjikar modified by Kojima discloses the method of claim 14, and Varunjikar further modified by Ramanujam discloses “The emergency steering method of claim 14, wherein in the correcting of the command current, the command current corrector compares the yaw rate calculated by the total rack force calculator and the yaw rate sensed by a yaw rate sensor, and adjusts a magnitude of the command current according to the comparison.
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method of accounting for yaw rate calculation error. Doing so provides a known method for accounting for error in the calculation of a yaw rate, for updating a command current.
Regarding claim 16
Varunjikar modified by Kojima, and Ramanujam discloses the method of claim 15, and Varunjikar further modified by Ramanujam discloses “The emergency steering method of claim 15, wherein in the correcting of the command current, the command current corrector compares patterns or magnitudes of the yaw rate calculated by the total rack force calculator to the yaw rate sensed by the yaw rate sensor, and determines a behavior of the vehicle as any one of normal turn, over- steer and under-steer, according to a similarity there between.” (See Ramanujam [0040] “The VMS flag computation module 330 computes a value of the VMS flag 212 by comparing the reference yaw-rate and acceleration values from the reference yaw module 320 and the yaw-rate and yaw-acceleration values generated by the yaw-rate observer module 310 signals. The comparison is used to determine whether the vehicle 10 is in understeer or oversteer state (corresponding to flag 1).”).
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method to determine the 
Regarding claim 17
Varunjikar modified by Kojima, and Ramanujam discloses the method of claim 16, and Varunjikar further modified by Ramanujam discloses “The emergency steering method of claim 16, wherein in the correcting of the command current, the command current corrector determines that the behavior of the vehicle is over-steer, when the yaw rate sensed by the yaw rate sensor is larger than the yaw rate calculated by the total rack force calculator, and determines that the behavior of the vehicle is under- steer when the yaw rate sensed by the yaw rate sensor is smaller than the yaw rate calculated by the total rack force calculator.” (See Ramanujam [0062] Below).
    PNG
    media_image1.png
    292
    329
    media_image1.png
    Greyscale

Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method to determine the 
Regarding claim 18
Varunjikar modified by Kojima, and Ramanujam discloses the method of claim 15, and Varunjikar further modified by Kojima discloses “The emergency steering method of claim 15, wherein in the correcting of the command current, the command current corrector adjusts the magnitude of the command current by applying a difference between the yaw rate calculated by the total rack force calculator and the yaw rate sensed by the yaw rate sensor to a preset tuning map.” (See Kojima Col. 23, L. 21-31 “The command compensating part 22 includes at least a convergence compensating part 43 to compensate a convergence of the a yaw rate based on the motor angular velocity ω calculated by the motor angular velocity calculating part 201 of the rotation information calculating part 20, and an inertia compensating part 44 to prevent a degradation of an inertia or control responsiveness by compensating a torque equivalent value caused by an inertia of the electric motor 12 based on the motor angular velocity ω calculated by the motor angular acceleration calculating part 202 of the rotation information calculating part 20.” Kojima discloses that the command current may be updated per a convergence of a yaw rate).
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Kojima and provide a method to correct a command current according to a yaw rate. Doing so provides a known method for correcting a 
Regarding claim 19
Varunjikar modified by Kojima discloses the method of claim 12, and Varunjikar further modified by Ramanujam discloses “The emergency steering method of claim 12, wherein in the calculating of the assist rack force, the assist rack force calculator calculates the ratio of the assist rack force with respect to the total rack force calculated by the total rack force calculator, in order to calculate the assist rack force.
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide a method to calculate an assist rack force or an assist torque using a ratio of known rack forces. Doing so provides a known method for the calculation of an assist rack force.
Regarding claim 20
Varunjikar modified by Kojima, and Ramanujam discloses the method of claim 19, and Varunjikar further modified by Ramanujam discloses “The emergency steering method of claim 19, wherein in the calculating of the assist rack force, the assist rack force calculator calculates the assist rack force by multiplying the ratio of the assist rack force by the total rack force calculated by the total rack force calculator.
Varunjikar, Kojima I, Kojima II, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide a method to calculate an assist rack force or an assist torque using a ratio of known rack forces. Doing so provides a known method for the calculation of an assist rack force.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 11, 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERROD IRVIN DAVIS/Examiner, Art Unit 3664      

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664